Title: To George Washington from the Citizens of Elizabeth, New Jersey, 22 April 1789
From: Citizens of Elizabeth, New Jersey
To: Washington, George



Sir,
Elizabeth Town [N.J.] April 22nd 1789

The citizens of Elizabeth desirous of evincing by every possible means the very great respect and affection which they entertain for your Excellency’s person and character, have directed that a cold collation be prepared for the refreshment of your Excellency & suite on your arrival here, of which we as a Committee of arrangement are requested to give the information.
If your Excellency will be pleased to communicate to us by the bearer, who waits for the purpose, your determination as to the time of leaving New Brunswick tomorrow morning, it would aid us in the preparations it may be proper to make for your Excellency’s reception & accommodation.
The Committee of Congress deputed to meet your Excellency

at this place, are also invited & expected to partake of the collation. We have the honor to be with the highest respect your Excellency’s hum. servt

Jona: Dayton
Aaron Ogden
Jonathan H. Lawrence

